Citation Nr: 1437086	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a nervous condition, has been received.  

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida in which the RO denied the Veteran's claim for service connection for PTSD.

In November 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2010 and April 2012, the Board remanded the claim of service connection for PTSD for additional development.  The April 2012 remand also expanded the claim of service connection for PTSD to include whether new and material evidence had been received to reopen the claim of service connection for a nervous condition.  The entire claim is again before the Board.  

A review of the Virtual VA and VBMS electronic claims files reveal additional VA treatment records.  The RO reviewed the records prior to the issuance of the November 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the present appeal.  

The issue of service connection for a psychiatric disorder other than PTSD is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1977 rating decision, the RO denied service connection for a nervous condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the September 1977 rating decision relates to a basis for the prior denial of the claim for service connection for a nervous condition.  

3.  The Veteran did not engage in combat with the enemy; the claimed stressors are not related to fear of hostile military or terrorist activity; there is insufficient corroborating evidence to verify the Veteran's alleged in-service stressors.


CONCLUSIONS OF LAW

1.  The September 1977 decision that denied the claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the September 1977 decision is new and material and the claim for service connection for a nervous condition (psychiatric disorder) is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As an initial matter, as the Board is granting the application to reopen the claim of service connection for a nervous condition, a discussion of the duties to notify and assist are not necessary in regard to that claim.  As to the claim of service connection for PTSD, there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As discussed below, the opinions are adequate.  In addition, all identified service personnel records, service treatment records, and post-service treatment records were obtained.  Requests were also made to the JSRRC to corroborate the Veteran's claimed stressors.  To the extent that there were outstanding treatment records from the Veteran's prior employer that were not obtained, the Veteran was provided with the appropriate authorization and release forms, but did not return the signed form so that the treatment records could be obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, there was substantial compliance with the January 2010 and April 2012 remand directives.  In this regard, the Veteran's service personnel records were obtained, and opinions were requested and provided by the JSRRC.  The RO also adjudicated the application to reopen the claim of service connection for a nervous condition.  Pursuant to the Board remands, the Veteran was afforded VA examinations in December 2011 and June 2012 to determine the etiology of the claimed PTSD.  The Board finds the opinions, when taken together, to be adequate and that there was substantial compliance with the remand directives.  

Moreover, during the November 2009 Board hearing, the undersigned clarified the issues on appeal and potential evidentiary defects were identified.  These actions supplement VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board will therefore proceed to the merits of the appeal. 


Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In September 1977, the RO denied service connection for a nervous condition.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its September 1977 denial, the RO denied the claim for a nervous condition on the basis that a May 1977 VA examiner determined that the Veteran had moderate anxiety that was resolving.  The RO noted that the disability was not shown by evidence.  See Code 8, VA Form 21-6798.  

The evidence added to the record since the September 1977 decision included the Veteran's lay statements, VA treatment records, Vet Center treatment records, and VA medical opinions.  Specifically, the treatment records and medical opinions contained a current diagnosis of anxiety disorder, not otherwise specified.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the prior denial there was insufficient evidence to establish a chronic nervous condition because the Veteran's anxiety was "resolving."  The evidence that contains a current diagnosis of an anxiety disorder is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a chronic disability.  

In sum, the Board finds that the evidence received since the September 1977 decision warrants a reopening of the Veteran's claim of service connection for a nervous condition as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


Service Connection for PTSD 

The Veteran contends that he has PTSD that that is related to service.  Specifically, he asserts that he has PTSD as a result of several stressors that occurred during his overseas service.  The Board finds that the claim must be denied as there is insufficient corroborating evidence to verify the Veteran's claimed stressors.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).  

Here, the Veteran's Vet Center treatment records and VA treatment contain a diagnosis of PTSD based on his claimed in-service stressors.  

Assuming, without conceding, that the diagnosis of PTSD in the Veteran's treatment records is adequate, there is, nevertheless, a need to corroborate the claimed stressors.  

A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

At various times, the Veteran has reported multiple in-service stressors.  In December 2006, he stated that he served in the combat zone of Vietnam and saw friends killed.  However, his primary contention, as described in his August 2007 stressor statement, was that his stressors were: 1) that he assisted first responders in rendering aid to the casualties of USS Mayaguez and was saddened because he had befriended some of the Marines who were killed in the rescue mission; 2) that he supported the evacuation efforts after the fall of Saigon while stationed in Thailand and saw people falling from overcrowded planes; 3) that he worked with the disposal of live munitions and an accidental explosion at a munitions dump killed a good friend; 4) that he had to stand guard as a security officer to guard B 52 bombers and one night an insurgent was shot off the secured fence.

The Board notes that in the November 2009 hearing and in a May 2010 stressor statement, the Veteran described his fear associated with working with live munitions, but did not indicate that he had a friend that was killed in an explosion while disposing of the live munitions or that there even was an explosion while working with the live munitions.  In addition, he testified that he had difficulty with race relations both in service and after separation.  

The Veteran was afforded two VA examinations to determine the nature and etiology of the claimed psychiatric disorders.  On examination in December 2011, the only service-related stressor he reported was "exposure to war hostility" in Vietnam.  The VA examiner noted that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  On examination in June 2010, the only service-related stressors he reported were that he helped save a friend's life who tried to jump out of a window while on drugs and that he went to the flight line to help wounded pilots get medical attention.  

The evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony, alone, is sufficient to verify the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

A finding that the Veteran engaged in combat with the enemy requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Here, the Board finds that, despite the Veteran's contentions in December 2006, he did not engage in combat with the enemy.  The service personnel records make no mention nor notation relating to combat engagements nor duty in the Republic of Vietnam.  In this regard, the Veteran's service personnel records contain a military occupational specialty as that of an inventory management specialist with a related civilian occupation as a receiving and shipping foreman.  Specifically, his performance reports reveal that when he was stationed in Thailand he was an air munitions stock control clerk and a stock specialist.  His duties included the preparation and maintenance of the supply document register, assigning document control numbers as required, performing quality control on all source documents, preparing and maintaining complete document files, researching and accounting for lost documents, and he was responsible for the operation and function of the equipment maintenance branch supply room, to include reviewing supply requests and ordering parts, monitoring bench stock levels, issuing shop tools, and signing for supplies.  

The Veteran's service personnel records also revealed that he did not receive any medals that would support his contentions that he engaged in combat.  On separation, his airman separation record included the nature of his service and under combat history it was reported as "N/A" for not applicable.  

The Board has considered the Veteran's lay statements that he engaged in combat with the enemy while serving in Vietnam.  While the Veteran is competent to relate his experiences, the Veteran's statements were inconsistent throughout the record, sometimes implying that he engaged in combat and others indicating that he only helped in recovery efforts while stationed in Thailand and had no combat experience.  Specifically, in the August 2007 stressor statement, he indicated that his base in Thailand was a staging ground for the evacuation of Vietnamese after the fall of Saigon and the Veteran explicitly testified in November 2009 that he was stationed in Thailand during this time; however, in April 2007 and June 2007, the Veteran indicated that he was present in Saigon during the evacuation following the fall of Saigon to assist in securing the weaponry, including nuclear weaponry, and shredding top secret documents.  Furthermore, when asked whether he engaged in combat at the VA examination in June 2012, he responded, "nothing really happened."  The Board therefore finds that the Veteran did not engage in combat with the enemy.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).

In addition, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

Here, the Board finds that the relaxed standard does not apply as the Veteran was not arguing that his base was attacked or that he witnessed or experienced incoming artillery, rocket, or mortar fire.  Instead, he is arguing that he had to stand guard at night, was involved in multiple recovery efforts, and had to dispose of live munitions.  To the extent that the Veteran was exposed to actual or threatened death of others while helping in the recovery efforts, the Board does not find that those duties were consistent with the circumstances of his service as he was a foreman in the munitions stock room.  The Board notes that the Veteran's contentions of racism and problems adjusting were also not related to fear of military activity.  

The Board is aware that in the December 2011 VA examination report, the examiner determined that the Veteran's claimed stressor of "war hostilities" in Vietnam was related to the Veteran's fear of hostile military or terrorist activity; however, the Board finds that the Veteran's service personnel records establish that he did not engage in war hostilities in Vietnam and that he did not have service in Vietnam.  As such, the examiner's determination is not probative because it was based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

If a claimed stressor is not related to combat or fear of hostile or military activity, as is the case here, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's service personnel records do not corroborate any of the claimed stressors.  The Joint Service Records Research Center (JSRRC) was able to confirm that the U-Tapao Royal Thai Naval Airfield (RTNA), where the Veteran was stationed, was used as a staging point for operations involving the rescue of the USS Mayaguez; however, it was unable to confirm whether the Veteran's unit was involved in recovery efforts once the aircraft landed at U-Tapao.  Similarly, the JSRRC was able to confirm that the Veteran was stationed in Takhi Royal Thai Air Base, but was unable to document that personnel assigned to his unit participated in the disposal of unserviceable ordinances in the Gulf of Siam.  In November 2011, a formal finding regarding the lack of information necessary to corroborate the Veteran's stressors was issued.  

The Veteran's service personnel records also provided a detailed account of the Veteran's duties during the time periods surrounding the rescue of the USS Mayaguez and the fall of Saigon, and they did not include any indication that the Veteran had special duty assignments, such as, being assigned as a security guard, or helping with the recovery efforts after the two events.  The progress reports also did not corroborate the Veteran's allegation that he had to dispose of live bombs into the Gulf of Siam or that there was an explosion of a live bomb during the disposal process that killed a solider and that the Veteran was tasked with cleaning the surrounding area.  

Although the Veteran submitted buddy statements relating to the symptoms and severity of his PTSD, the statements do not corroborate any of the claimed stressors.  

In this case, the Veteran's accounts of what happened simply are not supported by any actual evidence of record.  Specifically, no corroborating evidence has been able to be found in support of his contentions.  As the Veteran's lay statements alone are not sufficient to verify his claimed stressors, the claim must be denied.  Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166.

In sum, the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of PTSD that is predicated upon, and the proximate result of, a corroborated in-service stressor.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

The application to reopen the claim of service connection for a nervous condition, and to that extent only, is granted.  

Service connection for PTSD is denied.  


REMAND

The Veteran seeks service connection for a psychiatric disorder other than PTSD, to include anxiety and depression.  

During service, the Veteran was referred for a mental health evaluation in September 1971.  It was determined that the Veteran had no psychiatric disorder, but as a result of his transient situational reactions and difficulty adapting to a new duty station, the examiner felt that additional observation and counseling with his immediate supervisors was warranted.  In a treatment record dated in June 1974, the examiner noted that the Veteran, "seemed a bit depressed."  

On a report of medical history at separation in November 1976, the Veteran endorsed frequent trouble sleeping, depression or excessive worry, and "nervous trouble."  The corresponding note from the medical personnel provided that the Veteran had depression, nervousness, and insomnia in 1975.  The Veteran endorsed occasions of not wanting to be around people.  He did not seek treatment and it was noted that there were no complications and no sequelae. 

The Veteran was afforded a VA examination in May 1977 and reported that he began having severe martial difficulties that caused him depression, insomnia, headaches, dizziness, and possible weight about one year prior, as a result of the marital troubles.  At the time of the examination, the Veteran endorsed insomnia about one day per week and that he had been feeling a lot better since he separated from his wife.  The examiner conveyed that the Veteran suffered from moderate anxiety that was resolving, his depression had lifted, and he was without any trance of psychosis or depression.  

The Veteran was afforded VA examinations in December 2011 and June 2012 to determine the nature and etiology of any claimed psychiatric disorder.  The VA examiners both opined that the Veteran's current anxiety disorder was not related to service.  The examiner essentially reasoned that the Veteran did not have any corroborating stressors in service and he had stressors both prior to and after service.  Neither examiner, however, rendered an opinion on whether a psychiatric disorder, to include anxiety and depression, manifested in service, in light of the Veteran's endorsement of anxiety, depression, and insomnia at separation, and the May 1977 VA examiner's diagnosis of moderate anxiety.  As such, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any outstanding treatment records, to include from the Vet Center.  

2.  The RO should then have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of any psychiatric disorders (other than PTSD) that may be present.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

The examiner should then provide the following: 

A) List all diagnoses of psychiatric disorders that are present (other than PTSD).  

B) For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the psychiatric disorder had its onset during service or is otherwise related to an event or incident in service.  

The examiner should address the Veteran's service treatment records that contain notations of depression and the Veteran's separation examination in which he endorsed trouble sleeping, depression or excessive worry, nervous trouble, and insomnia.  

The examiner should also address the May 1977 examination report that contained a diagnosis of moderate anxiety.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


